          Case 2:21-cv-00005-DJH Document 1 Filed 01/04/21 Page 1 of 6




 1        THE CAVANAGH LAW FIRM
                 A Professional Association
 2
           1850 NORTH CENTRAL AVENUE
                    SUITE 2400
 3         PHOENIX, ARIZONA 85004-4527
                  (602) 322-4000
 4
     Cassandra V. Meyer, SBN 021124
 5   cmeyer@cavanaghlaw.com
     Tyler B. Sankey, SBN 034753
 6   tsankey@cavanaghlaw.com
     Attorneys for Costco Wholesale Corporation
 7
 8                                    IN THE UNITED STATES DISTRICT COURT
 9                                     IN AND FOR THE DISTRICT OF ARIZONA
10
     Cari A. Miller fka Cari A. Clark, an adult               NO. ______________
11   woman,
12                                                            PETITION FOR REMOVAL
                                                 Plaintiff,
13   v.
14   Costco Wholesale Corporation, a
     corporation; John Does I-V; Jane Does I-V;
15   Black Partnerships I-V; and White
     Corporations I-V,
16
                                              Defendants.
17
18
             Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Costco Wholesale
19
     Corporation (“Costco”), by and through undersigned counsel, respectfully files this Petition
20
     for Removal and Notice of Removal of Maricopa County Superior Court Case No. CV2020-
21
     013608, from the Superior Court of the State of Arizona, Maricopa County, to the United
22
     States District Court for the District of Arizona, and in support thereof says as follows:
23
             1.            A civil action seeking to recover money damages has been commenced by
24
     Plaintiff Cari Miller and is now pending in the Maricopa County Superior Court in and for
25
     the State of Arizona, captioned Cari A. Miller fka Cari A. Clark v. Costco Wholesale
26




     9389127_1
                                                                                                  Case 2:21-cv-00005-DJH Document 1 Filed 01/04/21 Page 2 of 6




                                                                                          1   Corporation, Maricopa County Superior Court Case No. CV2020-013608 (“the State
                                                                                          2   Action”).
                                                                                          3           2.     Plaintiff’s Complaint in the State Action was filed on October 26, 2020. A
                                                                                          4   true and correct copy of the Complaint filed by Plaintiff in the State Action is attached hereto
                                                                                          5   as Exhibit “A” and incorporated herein by reference. In the Complaint, Plaintiff seeks
                                                                                          6   damages related to Defendant’s alleged conduct in the maintenance of its premises. See
                                                                                          7   Exhibit “A.”
                                                                                          8           3.     Plaintiff’s Complaint was served via personal service on December 14, 2020.
                                                                                          9   See Affidavit of Service, which is attached hereto as Exhibit “B.” The Complaint was filed
                                                                                         10   contemporaneously with the Summons, the Civil Cover Sheet, and the Certificate of
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   Compulsory Arbitration. A true and correct copy of the Summons is attached hereto as
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12   Exhibit “C.” A true and correct copy of the Civil Cover Sheet is attached hereto as Exhibit
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   “D.” A true and correct copy of the Certificate of Compulsory Arbitration is attached hereto
                                                                                         14   as Exhibit “E.” To date, Defendant is not aware of any other pleadings filed in the State
                                                                                         15   Action.
                                                                                         16           4.     Pursuant to L.R. 3.6(b), Defendant certifies that Exhibits “A” through “E” are
                                                                                         17   true and correct copies of all documents filed in the State Action. A true and correct copy of
                                                                                         18   the state court docket is attached hereto as Exhibit “F.”
                                                                                         19           5.     Pursuant to L.R. 3.6(b), Defendant has also attached to this Petition for
                                                                                         20   Removal the Supplemental Civil Cover Sheet which it will file contemporaneously with this
                                                                                         21   Petition for Removal.
                                                                                         22           6.     “To be a citizen of a state, a natural person must first be a citizen of the
                                                                                         23   United States. The natural person’s state citizenship is then determined by her state of
                                                                                         24   domicile, not her state of residence. A person’s domicile is her permanent home, where
                                                                                         25   she resides with the intention to remain or to which she intends to return.” Kanter v.
                                                                                         26   Warner–Lambert Co., 265 F.3d 853, 858-59 (9th Cir. 2001) (emphasis added) (citations




                                                                                              9389127_1                                      2
                                                                                                  Case 2:21-cv-00005-DJH Document 1 Filed 01/04/21 Page 3 of 6




                                                                                          1   omitted). Plaintiff has alleged in her Complaint that, at all material times in this lawsuit,
                                                                                          2   she resided in Maricopa County, State of Arizona. See Exhibit “A” at ¶ 1. In addition,
                                                                                          3   undersigned counsel has met and conferred with Plaintiff’s counsel during which he
                                                                                          4   informed that Plaintiff is a citizen of Arizona. As such, Plaintiff is a citizen of Arizona.
                                                                                          5           7.    Defendant Costco Wholesale Corporation is a corporation organized under the
                                                                                          6   laws of the state of Washington with its principal place of business located in Washington
                                                                                          7   and therefore is a citizen of Washington.
                                                                                          8          8.     This is a civil action over which this Court has original jurisdiction under
                                                                                          9   the provisions of 28 U.S.C. § 1332, and may be removed to this Court by Defendant
                                                                                         10   pursuant to the provisions of 28 U.S.C. § 1441(b) because it is a civil action between
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   citizens of different states and the matter in controversy herein exceeds the sum of
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12   $75,000, exclusive of interest and costs.
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13          9.     In this action, Plaintiff seeks to recover monetary damages that she claims
                                                                                         14   are due and owing as a result of Costco’s conduct in allegedly not maintaining the area at
                                                                                         15   the subject Costco location where Plaintiff slipped. See Exhibit “A” at ¶¶ 5 - 8. According
                                                                                         16   to the Complaint, Plaintiff claims that while she was shopping at the Costco store, she
                                                                                         17   entered a freezer room containing eggs and butter. Id. at ¶ 5. After retrieving eggs and
                                                                                         18   placing them in her shopping cart, Plaintiff claims that she stepped forward, and as she did
                                                                                         19   so, her feet slipped on a puddle of water that had accumulated on the floor of the freezer
                                                                                         20   room, thereby causing her to fall forward, striking her knees and hands on the floor. Id. As
                                                                                         21   a result of this accident, Plaintiff claims that she has sustained injuries, which caused her
                                                                                         22   pain, suffering, mental and emotional anguish and a general decrease in quality of life. Id.
                                                                                         23   at ¶ 11. Plaintiff also alleges that said injuries may have a permanent, residual effect. Id.
                                                                                         24   Plaintiff alleges that she has incurred expenses for hospital treatment, medical expenses,
                                                                                         25   physicians, pharmaceuticals, physical therapy, and other expenses, and may continue to
                                                                                         26   incur such expenses in the future. Id. at ¶ 12. Plaintiff further alleges that she has suffered




                                                                                              9389127_1                                      3
                                                                                                  Case 2:21-cv-00005-DJH Document 1 Filed 01/04/21 Page 4 of 6




                                                                                          1   a loss of income and her earning capacity has been impaired, as well as that her income
                                                                                          2   and earning capacity may be impaired in the future. Id. at ¶ 13. Furthermore, in Plaintiff’s
                                                                                          3   prayer for relief, she prays for compensation not only for her past medical expenses and
                                                                                          4   past lost earnings, but also for future medical expenses and lost earnings. Id. at 4.
                                                                                          5          10.    Plaintiff claims to have sustained injuries primarily to her knee. Plaintiff
                                                                                          6   estimates her medical expenses alone to be at least $150,000 - $200,000, as she claims to
                                                                                          7   have underwent revisionary knee surgery following the incident.
                                                                                          8          11.    Undersigned counsel asked Plaintiff’s counsel if he would stipulate that the
                                                                                          9   damages that he is seeking in this case for his client would not be in excess of $75,000,
                                                                                         10   and Plaintiff’s counsel responded that Plaintiff was unable to do so, given the damages
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   being claimed in this case.
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12          12.    Additionally, Plaintiff has certified that the case is not subject to compulsory
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   arbitration, meaning that Plaintiff views the case as having a value in excess of
                                                                                         14   $50,000.00. See Exhibit “E”; see also Ansley v. Metro Life Ins. Co., 215 F.R.D. 575 (D.
                                                                                         15   Ariz. 2003) (holding that a Certificate Regarding Compulsory Arbitration is a concession
                                                                                         16   of the claimed value of a case for purposes of determining whether the jurisdictional
                                                                                         17   minimum has been satisfied).
                                                                                         18          13.    Further, Plaintiff alleges in her Complaint that the matter meets the criteria
                                                                                         19   for Tier 3 pursuant to Arizona Rule of Civil Procedure 26.2(c)(3)(B). Under Rule 26.2, Tier
                                                                                         20   3 cases are “actions claiming $300,000 or more in damages . . .” See Ariz. Civ. P. R. 26.2(c).
                                                                                         21   For purposes of determining the correct tier, the damages that may be considered includes
                                                                                         22   “all monetary damages . . . , but excludes claims for punitive damages, interest, attorney’s
                                                                                         23   fees in the case to be tiered, and costs.” Ariz. Civ. P. R. 26.2(e).        Plaintiff’s Tier 3
                                                                                         24   certification means that she believes her monetary damages in this case are equal to or in
                                                                                         25   excess of $300,000.
                                                                                         26          14.    Moreover, Plaintiff’s counsel inability to stipulate to Plaintiff’s damages




                                                                                              9389127_1                                     4
                                                                                                  Case 2:21-cv-00005-DJH Document 1 Filed 01/04/21 Page 5 of 6




                                                                                          1   being $75,000 or less is proof that Plaintiff believes that her damages in this case exceed
                                                                                          2   the $75,000 threshold for jurisdiction in this Court.
                                                                                          3           15.   In light of Plaintiff’s claimed injuries, which she alleges may have a
                                                                                          4   permanent, residual effect, her estimated medical expenses of at least $150,000 - $200,000
                                                                                          5   and her claim of past lost earnings, her claims of future medical care and lost wages, her
                                                                                          6   certification that her compensatory and special damages exceed $50,000, her Tier 3
                                                                                          7   classification of this case, combined with her inability to stipulate that her damages are
                                                                                          8   $75,000 or less, it is clear that the amount in controversy exceeds the jurisdictional minimum
                                                                                          9   in this Court. See Ansley, 218 F.R.D. at 576-78.
                                                                                         10           16.   Accordingly, this civil action, over which this Court has original jurisdiction
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   under the provisions of 28 U.S.C. § 1332, may be removed to this Court by Defendant
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12   pursuant to the provisions of 28 U.S.C. § 1441(b) because it is a civil action between
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   citizens of different states and the matter in controversy herein exceeds the sum of
                                                                                         14   $75,000.00, exclusive of interest and costs.
                                                                                         15           17.   There are no other named defendants in this matter so no additional consent
                                                                                         16   is necessary. See 28 U.S.C. § 1446(b)(2)(A).
                                                                                         17           18.   This Petition for Removal and Notice of Removal is filed within the
                                                                                         18   appropriate time allowed by the rules of this Court. See 28 U.S.C. § 1446(b)(1) and
                                                                                         19   (b)(2)(B) (“Each defendant shall have 30 days after receipt by or service on that defendant of
                                                                                         20   the initial pleading or summons described in paragraph (1) to file the notice of removal.”).
                                                                                         21           19.   Pursuant to LRCiv 3.6(a), a copy of the Notice of Removal has been filed
                                                                                         22   with the Clerk of the Superior Court of the State of Arizona, Maricopa County.
                                                                                         23           20.   Pursuant to LRCiv 3.6(d), Defendant requests a jury trial, and has indicated
                                                                                         24   the same on the Civil Cover Sheet.1
                                                                                         25
                                                                                              1
                                                                                                Pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), Defendant will file its
                                                                                         26   Response to Plaintiff’s Complaint within seven (7) days of this Petition for Removal.



                                                                                              9389127_1                                      5
                                                                                                  Case 2:21-cv-00005-DJH Document 1 Filed 01/04/21 Page 6 of 6




                                                                                          1           WHEREFORE, PREMISES CONSIDERED, Defendant requests that the aforesaid
                                                                                          2   action pending in the Superior Court of Maricopa County, State of Arizona, be removed
                                                                                          3   from that Court to the United States District Court in and for the District of Arizona for
                                                                                          4   trial and determination of all issues, subject to motions pursuant to Rule 12 of the Federal
                                                                                          5   Rules of Civil Procedure.
                                                                                          6           DATED this 4th day of January, 2021.
                                                                                          7                                      THE CAVANAGH LAW FIRM, P.A.
                                                                                          8
                                                                                                                                 By:     /s/ Cassandra V. Meyer
                                                                                          9                                            Cassandra V. Meyer
                                                                                                                                       Tyler B. Sankey
                                                                                         10                                            Attorneys for Costco Wholesale Corporation
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11                                CERTIFICATE OF SERVICE
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12           I hereby certify that on January 4, 2021, I electronically transmitted the attached
                                                              (602) 322-4000
LAW OFFICES




                                                                                              document to the Clerk’s Office using the CM/ECF System for filing and electronic copy
                                                                                         13   to the following party:
                                                                                         14   Steve M. Tidmore
                                                                                              Jesse L. Miller
                                                                                         15   TIDMORE LAW OFFICES, P.L.L.C.
                                                                                              301 East Bethany Home Road, Suite C-178
                                                                                         16   Phoenix, Arizona 85012
                                                                                              Attorneys for Plaintiff
                                                                                         17
                                                                                              /s/ Janet Cliffton
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26



                                                                                              9389127_1                                     6
